Title: To George Washington from the Board of War, 29 May 1779
From: Board of War
To: Washington, George



Sir
War Office [Philadelphia] May 29th 1779

We do ourselves the Honour to inclose you a representation of Major Ryan with General Wayne’s certificate annexed. We believe the Major capable of rendering great service as a Brigade Major & Inspector; and if his request can be granted we conceive he may be appointed to that Office without injury to the Service in general. We think his case singular, & that an exception may very properly be made in his favour. But lest any Dificulties should be created by the measure, we chose to submit the matter to your Excellency’s determination, by which we shall be governed.
We are informed that probably few Majors in the line will accept the Offices of Brigade Inspector & brigade Major , and that it will be necessary to appoint Captains; We shall be glad to receive your opinion on the Subject; for if the information be well founded, it must be requisite to alter the regulation or give to your Excellency a dispensing power. We are, with great respect your very obedt servants
By order of the boardTim: Pickering
